Opinion filed September 9,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00195-CV 
                                                    __________
 
                                    DON
EARL HUTTO, Appellant
 
                                                             V.
 
                            CITY
OF CLEBURNE ET AL, Appellees

 
                                   On
Appeal from the 18th District Court
 
                                                          Johnson
County, Texas
 
                                                Trial
Court Cause No. T200800104
 

 
                                            M
E M O R A N D U M   O P I N I O N
            The
trial court signed its default judgment on June 18, 2009.  One year later on
June 18, 2010, Don Earl Hutto filed his pro se notice of appeal.  We dismiss.
            On
August 18, 2010, the clerk of this court wrote the parties advising them that
it appeared an appeal had not been timely perfected and requesting that Hutto
respond showing grounds for continuing the appeal.  Hutto has responded to our
August 18 letter.  In his response, Hutto states that he had no notice of the
June 2009 hearing and that he was financially unable to hire an attorney. 
Hutto argues the merits of his claims but does not establish how this court has
jurisdiction over his appeal.
            Hutto
has not complied with the provisions of Tex.
R. App. P. 25.1, 26.1, or 26.3 and, therefore, has not properly
perfected an appeal.  The appeal is dismissed for want of jurisdiction.
 
                                                                                    PER
CURIAM
 
September 9, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.